Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 1 of 9 PageID #: 7741



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                          X
 IN RE PROPECIA (FINASTERIDE)
 PRODUCT LIABILITY LITIGATION             :
                                          :    Master File No.: 12-md-2331 (BMC)(PK)
 THIS DOCUMENT APPLIES TO:                :
                                          :    Case No.: 1:12-cv-01876 (BMC)(PK)
 PAUL DAWSON,                             :
                                          :
                      Plaintiff,          :
                                          :
             v.                           :
                                          :
 MERCK & CO., INC. and MERCK SHARP &      :
 DOHME CORP.,                             :
                                          :
                      Defendants.         :
                                          X



   REUTERS’ OPPOSITION TO DEFENDANTS’ SUPPLEMENTAL MEMORANDUM
             IN OPPOSITION TO REUTERS’ MOTION TO UNSEAL




                                     Katherine M. Bolger
                                     DAVIS WRIGHT TREMAINE LLP
                                     1251 Avenue of the Americas, 21st Floor
                                     New York, NY 10020-1104
                                     Phone: (212) 489-8230
                                     Fax:    (212) 489-8340
                                     katebolger@dwt.com

                                     Christopher G. Lee
                                     THOMSON REUTERS
                                     3 Times Square
                                     New York, NY 10036
                                     christopher.lee@thomsonreuters.com

                                     Attorneys for Movant/Intervenor
                                     Reuters America LLC
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 2 of 9 PageID #: 7742



        At the eleventh hour, Merck raises with this Court a two-month-old decision entered by

 Judge Preska of the United States District Court for the Southern District of New York—Giuffre

 v. Maxwell, 2020 WL 133570 (S.D.N.Y. Jan. 13, 2020)—and argues that this non-binding decision

 is “highly instructive” to the issues raised in Reuters’ Motion to Unseal (ECF No. 121). But Judge

 Preska’s holding in Giuffre—that documents attached to a motion that remained undecided at the

 time a case is settled cannot constitute “judicial documents”—oversteps the mandate provided to

 the District Court by the Second Circuit in Brown v. Maxwell, contradicts well-established Second

 Circuit precedent, and has already been rejected by other courts. Accordingly, it should not

 influence the Court’s decision in this matter, and the documents filed under seal in this case should

 promptly be unsealed.

                                           ARGUMENT

 I.     The Giuffre Holding Defied the Instructions of the Second Circuit in Brown v.
        Maxwell

        As Merck explains in its Supplemental Brief, Judge Preska’s decision in Giuffre is the latest

 in a long-running dispute about the propriety of sealing documents in a defamation action brought

 by an alleged victim of Jeffrey Epstein. That case settled in May 2017.

        In 2018, after the news broke of Labor Secretary Acosta’s role in the Epstein plea deal, the

 Miami Herald intervened in the case and requested that the court unseal documents attached to a

 motion for summary judgment and various other filings. Judge Sweet granted the media’s motion

 to intervene but denied the request to unseal. See Giuffre v. Maxwell, 325 F. Supp. 3d 428

 (S.D.N.Y. 2018). On appeal, the Second Circuit vacated Judge Sweet’s ruling, required the

 unsealing of the summary judgment documents, and remanded the case to the District Court to

 make specific findings as to other documents. See Brown v. Maxwell, 929 F.3d 41 (2d Cir. 2019).
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 3 of 9 PageID #: 7743



 On remand, Judge Preska issued her January 13, 2020 ruling with respect to unsealing these other

 documents.

        While Merck briefly recognizes the Second Circuit’s decision in Brown, it selectively

 quotes from it, mischaracterizing the crux of the holding. See Supp. Br. at 3-4. Read in its entirety,

 the Second Circuit’s decision foreclosed Judge Preska’s later determination that the sought-after

 documents were not “judicial documents,” and her holding to the contrary was, therefore,

 erroneous.

        First, as Reuters set forth in its Motion to Unseal, the Second Circuit held that documents

 attached to a motion for summary judgment were unquestionably judicial documents subject to

 the highest First Amendment presumption of access. See Brown, 929 F.3d at 47-48. Because there

 were no countervailing privacy interests that could outweigh this presumption, the court ordered

 the parties to unseal these documents. Id. at 48. Second, as to the remaining documents—court

 filings in connection with discovery disputes and motions in limine—the court noted that the

 analysis “is only slightly more complex.” Id. at 49. It explained that, in order for a filing to

 constitute a “judicial document,” it “must be relevant to the performance of the judicial function

 and useful in the judicial process.” Id. As applied to the remaining sealed materials in the case,

 the court explained:

        All such motions, at least on their face, call upon the court to exercise its Article III
        powers. Moreover, erroneous judicial decision-making with respect to such
        evidentiary and discovery matters can cause substantial harm. Such materials are
        therefore of value to those monitoring the federal courts. Thus, all documents
        submitted in connection with, and relevant to, such judicial decision-making are
        subject to at least some presumption of public access.

 Id. at 50. In other words, the court held that these documents were “judicial documents” and

 therefore subject to a presumption of access. See id. at 53 (“Materials submitted in connection

 with, and relevant to, discovery motions, motions in limine, and other non-dispositive motions are



                                                   2
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 4 of 9 PageID #: 7744



 subject to a lesser—but still substantial—presumption of public access.”). Not once did the

 Second Circuit state that these documents lose their status as “judicial documents” merely because

 the case had been settled. At the same time, because the court held that these documents were

 subject only to the lesser common law presumption of access, it remanded the case to Judge Preska

 to determine the strength of the presumption as applied to each document and whether any

 countervailing privacy interests could overcome the presumption. Id. at 51. In holding that the

 documents were not “judicial documents” in the first place, Judge Preska’s decision, therefore,

 exceeded the scope of the Second Circuit’s remand. It should not be further endorsed by this

 Court.

 II.      Giuffre Contradicted Well-Established Second Circuit Precedent

          Not only did Judge Preska’s decision misapply the Second Circuit’s opinion in Brown, it

 also is contrary to Second Circuit precedent cases that have found that filings constitute “judicial

 documents” at the time they are filed, regardless of whether a court ever issues a decision based

 on the documents. In Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), for

 example, an intervening party requested that the court unseal documents attached to a motion for

 summary judgment prior to the court’s decision on that motion. The district court held that it could

 not “rightly decide whether the documents are judicial documents until after it rules on the

 summary judgment motion” because only then would the court know whether the documents were

 used in the performance of Article III functions. Id. at 121. It noted, “it is always possible that

 the motions may be withdrawn or the case settled before the Court issues its decision.” Id. On

 appeal, the Second Circuit explicitly rejected this contention, explaining that “by virtue of having

 been submitted to the court as supporting material in connection with a motion for summary




                                                  3
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 5 of 9 PageID #: 7745



 judgment,” the documents “are unquestionably judicial documents.” Id. at 123. It then ordered

 the documents unsealed.

         Similarly, in Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132 (2d

 Cir. 2016), the Second Circuit held that documents attached to a sealed complaint were “judicial

 documents” even though the case had settled on confidential terms a mere thirteen days after the

 complaint was filed. As the court explained, “[t]he fact that a suit is ultimately settled without a

 judgment on the merits does not impair the ‘judicial record’ status of pleadings.” Id. at 140. This

 is because “the inspection of pleadings allows ‘the public [to] discern the prevalence of certain

 types of cases, the nature of the parties to particular kinds of actions, information about the

 settlement rates in different areas of law, and the types of materials that are likely to be sealed.’”

 Id. (citing Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 96 (2d Cir.2004)); see also DXC Tech.

 Co. v. Hewlett Packard Enter. Co., 2019 WL 4621938, at *1 n.2 (S.D.N.Y. Sept. 11, 2019)

 (holding that documents submitted in conjunction with petition to confirm arbitration award were

 “judicial documents” even though the award would not be opposed and the court would not need

 to litigate any issues).

         The logic of Lugosch and Bernstein applies equally here. The documents attached to the

 parties’ Daubert briefing were “judicial documents” at the moment they were filed with this Court,

 and they did not lose this status merely because the case settled without a decision on the motion.

 As the Bernstein court explained, the public still has an interest in understanding the nature of the

 arguments made in the motion (which can only be done by understanding the attached exhibits),

 what convinced the parties to settle the action prior to the Court deciding the motions, and whether

 the settlement amount was fair in light of the evidence.1


 1
  As further confirmation, the Ninth Circuit recently adopted the explicit rationale of Lugosch and Bernstein. In
 Courthouse News Services v. Planet, 947 F.3d 581 (9th Cir. 2020)—decided four days after Giuffre—the Ninth


                                                        4
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 6 of 9 PageID #: 7746



          The Second Circuit’s decisions in Lugosch and Bernstein stand for the principle that

 documents are “judicial documents” at the time of filing and do not lose this status merely because

 of a settlement. Merck’s claim that Guiffre is instructive is simply incorrect. On the contrary, it

 is an outlier.

 III.     Even if Giuffrie Were “Instructive,” This Case Substantively Differs From Giuffre

          Even if this Court chooses to credit Merck’s contention and consider Giuffre, this case still

 differs from Giuffrie in at least one important respect. Namely, unlike in Giuffre, where the parties

 were able to settle their claims without judicial oversight of the settlement agreement, it appears

 that this Court was involved in managing the overall settlement of the Propecia multi-district

 litigation, which includes settlement of the Dawson matter. See 12-cr-02331. From what is

 available on the multi-district litigation’s public docket, it appears that the Court approved a

 settlement plan in which it “retain[ed] jurisdiction over the terms of the settlement agreement,”

 see, ECF Nos. 387, 390, appointed an allocation committee to allocate the settlement funds, see

 ECF No. 390, routinely asked about the status of the settlement, see ECF Order dated 5/15/2018,

 and even held a telephonic conference on the date that the Dawson litigation was dismissed, see

 ECF Minute Entry dated 9/7/2018. Because the Court was tasked with ensuring a “fair and

 reasonable” settlement of this matter, see ECF No. 387 at 3, it necessarily was required to consider

 the documents filed by the parties prior to the settlement, including the documents that Reuters

 now wishes to unseal. For this reason, even if the documents in Giuffre were not “judicial



 Circuit examined at “what point in time” the First Amendment right of access attaches to a document filed with the
 court. Id. at 590. The answer, it held, is “immediately.” See id. (“[O]nce documents have been filed in judicial
 proceedings, a presumption arises that the public has the right to know the information they contain.”). As support,
 the court noted that “[s]ome civil complaints may never come up for judicial evaluation because they may prompt the
 parties to settle.” Id. at 592 (emphasis in original). These documents are nevertheless “judicial documents” because
 “[t]he public still has a right to know that the filing of the complaint . . . influenced the settlement of the dispute.” Id.
 at 592-93. In reaching this decision, the court relied on Bernstein, among other cases, to conclude that a judicial
 document need not form the basis of a judicial action to be subject to the right to access. Id.


                                                              5
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 7 of 9 PageID #: 7747



 documents,” the sealed documents here were relevant to the performance of a judicial function—

 overseeing settlement—and therefore are “judicial documents” subject to the presumption of

 access.

 IV.       Merck’s Suggestion—That this Court Wait Until Giuffre Is Appealed—Should Be
           Rejected

           In the alternative, Merck proposes that this Court stay the instant proceedings, in essence

 asking this Court to “wait and see” whether Giuffre is appealed to the Second Circuit and then wait

 further until the Second Circuit issues a ruling. See Supp. Br. at 8. This suggestion is outlandish—

 the public has been deprived of its First Amendment right to access the sealed documents since

 2017, when the Court entered an order sealing all documents in the first instance without

 individualized findings on the record. See Reuters Mot. to Unseal at 10-11; see also New York ex

 rel. Khurana v. Spherion Corp., 2019 WL 3294170, at *2 (S.D.N.Y. Jul. 19, 2019) (“A protective

 order authorizing the parties themselves to designate confidential material and to file such material

 under seal — without prior ‘individualized review’ and ‘specific, on-the record findings’ by the

 Court that such sealing or redaction is warranted — is inappropriate.”). And, as Second Circuit

 courts have held on numerous occasions, the right of public access should be “immediate.” See

 Lugosch, 435 F.3d at 126-27 (citing Grove Fresh Distrib., Inc. v. Everfresh Juice Co., 24 F.3d

 893, 897 (7th Cir. 1994) (“In light of the values which the presumption of access endeavors to

 promote, a necessary corollary to the presumption is that once found to be appropriate, access

 should be immediate and contemporaneous… The newsworthiness of a particular story is often

 fleeting. To delay or postpone disclosure undermines the benefits of public scrutiny and may have

 the same result as complete suppression.”)). There is no reason for this Court to further delay

 providing the public with its constitutional right of access, especially when Second Circuit

 precedent already makes clear that the Giuffre holding is in error.



                                                    6
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 8 of 9 PageID #: 7748



        Finally, it is worth noting that on February 13, 2020, McClatchy Newspapers, the parent

 company of the Miami Herald, filed for bankruptcy. There is no pending appeal of Judge Preska’s

 Giuffre decision, and it is unclear under those circumstances whether any appeal will ultimately

 be made. As a result, the public—and the press, which often serves as its proxy—may very well

 be denied access to the materials at issue in Giuffre, despite having a First Amendment right to

 access them. This end result—the public being denied access to information to which it is

 entitled—is all too common when sealing orders are in place and has been the subject of reporting

 by Reuters. Courts, however, can and do play an important role as gatekeepers of the public’s

 right to know by, among other things, unsealing materials in a timely manner consistent with the

 First Amendment. Delaying a decision on Reuters’ motion—which is what Merck requests here—

 is inconsistent with the Court’s gatekeeping role.

        Accordingly, this Court should proceed with the telephonic hearing scheduled for April 9,

 2020 and should timely issue an order based on the parties’ briefing and arguments.

                                          CONCLUSION

        The Giuffre decision disrupted a long line of cases recognizing that the public has the right

 to review documents filed with a court, regardless of the stage in the litigation in which the public

 asserts this right. This Court should not impede the public’s fundamental constitutional right of

 access any further, and the Giuffre decision should not be controlling here. For the reasons

 identified in Reuters’ Motion to Unseal, the Court should remove the already public redactions

 from Plaintiff’s Opposition to Merck’s Motion to Exclude Experts and should unseal the

 corresponding Sealed Exhibits.

 Dated: New York, New York
        April 2, 2020




                                                  7
Case 1:12-cv-01876-BMC-PK Document 132 Filed 04/02/20 Page 9 of 9 PageID #: 7749



                                     Respectfully submitted,

                                     DAVIS WRIGHT TREMAINE LLP


                                     By: /s/ Katherine M. Bolger
                                        Katherine M. Bolger

                                     1251 Avenue of the Americas, 21st Floor
                                     New York, NY 10020-1104
                                     (212) 489-8230 Phone
                                     (212) 489-8340 Fax
                                     katebolger@dwt.com

                                     Christopher G. Lee
                                     Thomson Reuters
                                     3 Times Square
                                     New York, NY 10036
                                     (646) 223-5748
                                     christoper.lee@thomsonreuters.com

                                     Attorneys for Movant/Intervenor
                                     Reuters America LLC




                                        8
